                                          Case 4:20-cv-05808-PJH Document 13 Filed 09/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN DECLUE, et al.,
                                                                                         Case No. 20-cv-05808-PJH
                                   8                   Plaintiffs,

                                   9             v.                                      ORDER REGARDING PLAINTIFF’S
                                                                                         MOTION FOR TEMPORARY
                                  10     COUNTY OF ALAMEDA, et al.,                      RESTRAINING ORDER AND/OR
                                                                                         PRELIMINARY INJUNCTION
                                  11                   Defendants.
                                                                                         Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff Alan DeClue’s (“plaintiff”) “notice of motion and
                                  14   motion for temporary restraining order and/or preliminary injunction.” Dkt. 12. As
                                  15   indicated by its title, this motion suggests alternative requests for a temporary restraining
                                  16   order and a preliminary injunction. It is unclear to the court what plaintiff attempts to
                                  17   accomplish by styling his motion in a way that seeks these requests in the alternative. To
                                  18   be clear, each request calls for distinct relief. A motion for a preliminary injunction asks
                                  19   the court to maintain the status quo prior to an action’s final adjudication. While similar, a
                                  20   motion for a temporary restraining order asks the court to maintain the status quo prior to
                                  21   a decision on a regularly noticed motion for a preliminary injunction.
                                  22          For several reasons, the court will construe this motion as one for a preliminary
                                  23   injunction. First, plaintiff principally relies upon Local Rule 65-2 and Local Rule 7-2 in
                                  24   support of this motion. Local Rule 65-2 controls motions for a preliminary injunction.
                                  25   Local Rule 7-2 sets forth the general requirements for filing and serving motions set for
                                  26   hearing on the regularly noticed 35-day schedule. Neither rule concerns a motion for a
                                  27   temporary restraining order. Second, plaintiff failed to show that his motion satisfies
                                  28   Federal Rule of Civil Procedure 65(b)’s requirements to pursue a temporary restraining
                                          Case 4:20-cv-05808-PJH Document 13 Filed 09/12/20 Page 2 of 2




                                   1   order on an ex parte basis. Third, because the events at issue allegedly occurred in

                                   2   2017, including D.D.’s removal from plaintiff’s custody, Dkt. 1 (Compl.) ¶ 57, there does

                                   3   not appear to be any special urgency in deciding plaintiff’s request for injunctive relief on

                                   4   a non-regularly noticed basis. Given the above, the court will apply Local Rule 7-2 and

                                   5   Local Rule 7-3 to determine this motion hearing date and briefing schedule.

                                   6          Pursuant to those rules and the court’s calendar, plaintiff must notice this motion

                                   7   for a hearing on a Wednesday at least 35 days after its filing. Given that plaintiff filed the

                                   8   instant motion on September 11, 2020, the court will treat it as though noticed for hearing

                                   9   on October 21, 2020. In ordinary course, any opposition to this motion must be filed and

                                  10   served within 14 days of the motion’s filing. However, based on the absence of a proof of

                                  11   service attached to the motion, it appears that plaintiff has not yet served his motion on

                                  12   defendants. Thus, the court ORDERS plaintiff to serve his motion and a copy of this
Northern District of California
 United States District Court




                                  13   order on defendants within 48 hours. Given the above peculiarity in service, the court will

                                  14   extend the opposition deadline by five days. Accordingly, any opposition to this motion

                                  15   must be filed and served by September 30, 2020 and any reply by plaintiff in support of

                                  16   this motion must be filed and served by October 7, 2020. In light of the ongoing public

                                  17   health crisis, the court generally does not hold hearings on civil motions. Thus, unless it

                                  18   notifies the parties otherwise, the court will decide this motion on the papers without a

                                  19   hearing.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 12, 2020

                                  22                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  23                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
